 Case 1:21-cv-00731-LMB-TCB Document 1 Filed 06/17/21 Page 1 of 4 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA
                                (Alexandria Division)

SAUNDRA EDWARDS                                       )
                                                      )
                               Plaintiff,             )
                                                      )
       vs.                                            )       CA #
                                                      )
RELIANCE STANDARD LIFE                                )
INSURANCE COMPANY                                     )
                                                      )
                               Defendant.             )

                              COMPLAINT FOR
                      DISABILITY BENEFITS UNDER ERISA
                                 JURISDICTION AND VENUE

       1.      Plaintiff’s claims against Defendant are filed pursuant to the provisions of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et. seq. (herein

“ERISA”).

       2.      Plaintiff seeks an Order that clarifies a plan beneficiary’s rights to past and future

benefits under the terms of an employee welfare plan. Specifically, the Plaintiff seeks: (a) a

declaration and enforcement of rights under the long-term disability insurance policies at issue

and/or the employee benefit plan (which is an “employee welfare benefit plan” as defined by

ERISA), (b) an instatement of benefits, (c) the payment of all back benefits due with pre-

judgment and post-judgment interest, (d) the enforcement of rights under the long-term disability

insurance policy and/or the employee benefits plan, and (e) the clarification of rights to future

benefits under the long-term disability insurance policy and/or the employee benefits plan

pursuant to 29 U.S.C. § 1132(a)(1)(B) and (a)(3), and f) an award of attorney's fees and costs.

       3.      Venue and jurisdiction are proper pursuant to 29 U.S.C. § 1132(f).
 Case 1:21-cv-00731-LMB-TCB Document 1 Filed 06/17/21 Page 2 of 4 PageID# 2




                                                   PARTIES

        4.      Plaintiff is a former employee of MedStar Health (“Employer”). While employed

there, and while covered by the Group Long Term Disability Plan for employees of The

Employer, Plaintiff became disabled as that term is defined by The Plan.

        5.      The MedStar Health Long Term Disability Plan (“The Plan”) is an employee

welfare benefit plan established under ERISA.

        6.      The Plan is a fully insured long-term disability policy issued by the Defendant

and the Defendant is fully responsible for any benefit determinations under the Plan, as well as

for payment of any and all sums due under the policy.

                            THE EMPLOYEE WELFARE BENEFIT PLAN

        7.          At all times relevant Plaintiff was employed by the Employer and was a plan

participant in the Plan established by The Employer under ERISA.

        8.          The Plan Administrator has delegated disability claims administration to the

Defendant.

        9.          The Employer and Defendant are fiduciaries pursuant to 29 U.S.C. § 1133(2)

and 29 C.F.R. § 2560.503-1(g) (1999) and/or “deemed fiduciaries” pursuant to 29 U.S.C. §

1002(21)(A) and 29 C.F.R. § 2560.503-1(g)(2) (1999).

        10.         The Defendant is responsible for conducting claim evaluations and final

review rests with Defendant and with no other entity.

        11.         The Defendant, upon information and belief, has made all decisions regarding

Plaintiff’s claim for disability benefits in this case.

                                        HISTORY OF THE CLAIM

        12.          Plaintiff worked for the Employer until she became disabled.




                                                    2
 Case 1:21-cv-00731-LMB-TCB Document 1 Filed 06/17/21 Page 3 of 4 PageID# 3




        13.         At all times relevant the Plaintiff has met the Plan’s definition of disability.

        14.        The Plan provides for lost income benefits.

        15.        Plaintiff timely gave notice of disability and applied for disability benefits

under the Plan.

        16.        Defendant approved Plaintiff’s claim for disability benefits effective May 8,

2016.

        17.        On March 18, 2020, the Defendant issued an “Adverse Benefit

Determination” on Plaintiff’s claim, terminating her benefits.

        18.        The Plaintiff timely appealed the adverse benefit determination.

        19.        The Defendant affirmed its denial by way of a final denial letter it sent to

Plaintiff on February 12, 2021.

        20.        The Plaintiff has exhausted pre-litigation remedies and that process ended by

way of the letter Defendant sent on February 12, 2021.

        21.        The Defendant has violated the plain language of the Plan; 29 U.S.C. § 1133

(Claims procedure); and 29 U.S.C. § 1104 (fiduciary duties).

        22.        The Plaintiff is entitled to long-term disability benefits under the Plan,

including past-due benefits; future benefits; pre-judgment interest; post-judgment interest and

attorney’s fees pursuant to ERISA.

        23.    The Plaintiff is entitled to these benefits as she satisfies the definition of disability

in the policy issued by the Defendant, she has satisfied all conditions precedent to be eligible to

receive the benefits and she has not waived or otherwise relinquished her entitlement to the

benefits.




                                                  3
 Case 1:21-cv-00731-LMB-TCB Document 1 Filed 06/17/21 Page 4 of 4 PageID# 4




                                          RELIEF SOUGHT

       The Plaintiff requests that this Court enter an Order declaring the following:

       1.        No deference be granted to the decision of the Defendants to deny benefits.

       2.        That the Plaintiff is entitled to long-term disability benefits under the policy.

       3.        That the Plaintiff is entitled to payment of past-due long-term disability

benefits and reinstatement of monthly benefits under The Plan.

       4.        That the Plaintiff is entitled to payment of pre- and post-judgment interest.

       5.        That the Plaintiff is entitled to payment of attorney’s fees and costs.

                                                     Respectfully submitted,

                                                     Saundra Edwards
                                                     By Counsel

                      /s/

Benjamin W. Glass, III | VSB #23152
Benjamin W. Glass, III & Assoc., PC
3998 Fair Ridge Drive, #250
Fairfax, VA 22033
703-591-9829 phone
703-783-0686 fax
Ben@BenGlassLaw.com
Counsel for Plaintiff




                                                4
